                              UNITED STATES DISTRICT COURT

                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA )
                         )
    v.                   )                 CRIMINAL NO. 18-CR-10101-RWZ
                         )
RAMON SOSA               )


                                DEFENDANT’S WITNESS LIST

            The defendant hereby offers the following as his list of possible witnesses:



       1.       Alicia Hutton, Investigator, Federal Public Defender Office, Boston

       2.       Ralph Bonano, Saugus, MA


        The defendant reserves the right to supplement or amend these requests. The defendant
also reserves the right to call any witnesses on the government’s witness list.


                                              Respectfully Submitted
                                              RAMON SOSA
                                              By His attorney,

                                              /s/Jessica P. Thrall
                                              Jessica P. Thrall, BBO #670412
                                              Federal Public Defender Office
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              (617) 223-8061
                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on October 31,
2019.

                                              /s/ Jessica P. Thrall
                                              Jessica P. Thrall
